DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  	Claim 8 should be corrected as follows:	“8. The utility chain of claim 1, wherein each of said plurality of connectors is a [[rivets]] rivet.”  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).	Claim 1, line 4, “a layered cutting segment…” (the layers are not shown);	Claims 16 and 17, “said inner layer comprises a plurality of inner layers.”	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 12-14 recite, “a closed gap length wherein said closed gap length is the distance between a front end of a first layered cutting segment and a back end of a second layered cutting segment.” This limitation has the following issues:	● As set forth by the disclosure, reference character “108” represents a closed gap length as the distance between the front end of a first layered cutting segment and the rear end of the next adjacent second layered cutting segment when the utility chain is running along the longitudinal length of a chainsaw guide bar. Conversely, reference 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

As best understood, Claims 1-5, 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michelon (US Patent 9,233,483) in view of Sung (US Publication 2004/0112359), as evidenced by Schulz (US Publication 2013/0319201).
	Regarding Claim 1, Michelon discloses a utility chain (10) capable of cutting ductile materials comprising:
	(a)    a plurality of cutting links (11), each of said cutting links comprising:
		(i)    a layered cutting segment (cutting block 22 with diamond tipped surface 24, indicating the cutting segment is formed by at least two layers; a substrate and the diamond tipped surface);
		(ii)    a first side plate (16); and
		(iii)    a second side plate (18);
	(b)    a plurality of drive links (14), each of said drive links connected to a cutting link (col. 3, lines 45-48);
	(c)    a plurality of connectors (38), each of said connectors maintaining the attachment of a cutting link to a drive link (figs. 1 and 2); and
	(d)    a closed gap length (annotated fig. 1) wherein said closed gap length is the distance between a front end of a first layered cutting segment and a back end of a second layered cutting segment.
    PNG
    media_image1.png
    574
    747
    media_image1.png
    Greyscale
	Schulz fails to disclose the cutting segment is the layered cutting segment comprising a plurality of abrading particles embedded in a bonding matrix.	However, Sung teaches it is well known in the art of cutting tools with cutting segments to form said cutting segment with a layered cutting segment (fig. 9; 70) comprising a plurality of abrading particles (20) embedded in a bonding matrix (matrix support material 104).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the utility chain of Schulz with the teaching of Sung such that the cutting segment is formed as a layered cutting segment comprising a plurality of abrading particles embedded in a bonding matrix in order to forming an 
	Regarding Claim 3, the modified utility chain of Michelon substantially disclosed above includes the concentration of said plurality of abrading particles (Sung, 20) in an outer layer (Sung, annotated fig. 9) of each of said layered cutting segments is greater than the concentration of said plurality of abrading particles (Sung, 20) in an inner layer 
    PNG
    media_image2.png
    233
    499
    media_image2.png
    Greyscale

	Regarding Claim 4, the modified utility chain of Michelon substantially disclosed above includes said plurality of abrading particles (Sung, 20) comprises diamond crystals (Sung, paragraph 0003, lines 1-3).	Regarding Claim 5, the modified utility chain of Michelon substantially disclosed above includes the grit size of said diamond crystals is approximately 30-40 mesh. Sung states in paragraph 0010, lines 1-5, “[d]ifferent applications may require different size of diamond (or cubic boron nitride) abrasive particles. For example, drilling and sawing applications may require a large sized (20 to 60 U.S. mesh) diamond grit to be used in the final tool.” The range of 20-60 mesh encompasses the claimed range of 30-40 mesh.
	Regarding Claim 7, the modified utility chain of Michelon substantially disclosed above includes each of said layered cutting segments is connected to said first side plate and said second side plate by laser welding (Michelon, col. 3, lines 42-44).
	Regarding Claim 8, the modified utility chain of Michelon substantially disclosed above includes each of said plurality of connectors is a rivet (Michelon, col. 3, line 63).
	

As best understood, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michelon (US Patent 9,233,483) and Sung (US Publication 2004/0112359) in view of Michelle (US Publication 2007/0023026).
	Regarding Claim 6, the modified utility chain of Michelon substantially disclosed above includes the concentration of diamond crystals in an outer layer of each of said layered cutting segments is 20 (Sung, paragraph 0168), wherein the concentration of diamond crystals in the outer layer is higher than the concentration in an inner layer of the corresponding layered cutting segment (Sung, annotated fig. 9).	The modified utility chain of Michelon substantially disclosed above fails to specifically disclose the concentration of diamond crystals in an outer layer of each of said layered cutting segments is approximately 20 CON and the concentration of diamond crystals in an inner layer of each of said layered cutting segments is approximately 12 CON by weight.	However, Michelle teaches it is well known in the art of cutting blades covered with diamond particles to utilize a concentration of diamond particles at the cutting edge of said blade, wherein a “100% [concentration] corresponds to 72 carats per cubic inch” (paragraph 0020, lines 12-13). Furthermore, Michelle states, “as well be apparent to those skilled in the art, the diamond size and concertation can be readily varied based on particular applications of the resultant dicing blade” (paragraph 0020, lines 13-15).	It would have been obvious to one having an ordinary skill in the art at the time of 
As best understood, Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Michelon (US Patent 9,233,483) and Sung (US Publication 2004/0112359) in view of Gerlach (US Publication 2017/0157798) and Bailey (US Publication 2004/0134478).
	Regarding Claim 9, the modified utility chain of Schulz substantially disclosed above fails to disclose the top surface of each of said layered cutting segments comprises a first surface notch and a second surface notch formed therein.	However, Gerlach teaches it is known in the art of utility chains (200) with cutting 
	Regarding Claims 10 and 11, the modified utility chain of Michelon substantially disclosed above fails to disclose said first surface notch has a vertex angle of approximately 120° (as per Claim 10) and said second surface notch has a vertex angle of approximately 120° (as per Claim 11).	However, Gerlach teaches it is known in the art of utility chains with cutting segments to forms the top surface (formed by surface portions 218a, 218b) that are substantially planar and disposed at an angle with respect to the direction of travel. (paragraph 0058). 	With the inclusion of additional notches, as set forth by Bailey, it would have 
As best understood, Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michelon (US Patent 9,233,483) and Sung (US Publication 2004/0112359) in view of Osborne et al (US Patent 8,342,163), herein referred to as Osborne.
	Regarding Claim 12, the modified utility chain of Michelon substantially disclosed above fails to include each of said layered cutting segments has a length in the range of approximately 0.781 inch - 0.793 inch (1.98 cm - 2.01 cm).
	However, Osborne states, “the optimum pitch of aggregate saw chain may be determined based on a balance of the desired weight of the chain saw, power input limits, chain strength requirements and kerf thickness” (col. 4, lines 37-40). This teaching can similarly be applied to the length of each of the layered cutting segments in that the length of each of the cutting segments correlates to an amount of contact between the surface area of the cutting segment and the work piece for a utility chain of a given size. As such, there is a limited range for which the cutting segments can be formed and still be able to fit on a utility chain of a given size.

	Regarding Claim 14, the modified utility chain of Michelon substantially disclosed above fails to disclose each of said plurality of cutting links has a length in the range of approximately 0.912 inch - 0.924 inch (2.32 cm - 2.35 cm). 	However, Michelon states in col. 5, line 65 that cutting [utility] chains can come in many sizes.	Additionally, Osborne states, “the optimum pitch of aggregate saw chain may be determined based on a balance of the desired weight of the chain saw, power input limits, chain strength requirements and kerf thickness” (col. 4, lines 37-40).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the utility chain of Michelon substantially disclosed above such that the cutting links of the utility chain are formed to any reasonable dimension, including a length in the range of approximately 0.912 inch - 0.924 inch (2.32 cm - 2.35 cm) in order to provide a utility chain “determined based on a balance of the desired weight of the chain saw, power input limits, chain strength requirements and kerf thickness” (Osborne, col. 4, lines 37-40).
	Regarding Claim 15, the modified utility chain of Michelon substantially disclosed above discloses cutting [utility] chains can come in many sizes (Michelon col. 5, line 65), 	The modified utility chain of Michelon substantially disclosed above fails to disclose the pitch of said utility chain is in the range of 0.456 inch - 0.462 inch (1.16 cm - 1.17 cm).	However, Osborne teaches it is known in the art of utility chains for the saw chain pitch to be limited to about 0.404 inches in smaller hand held chainsaws, wherein saw chains used on harvesters can utilize chains with a larger pitch (minimum of 0.5 inches) because the machines are not limited by the amount of power they can deliver to the chainsaw (col. 1, lines 21-41). Osborne teaches “[i]n various embodiments, the pitch … may be increased well above the 0.404 inch ceiling, which maintaining a kerf width of about 0.225 inches and yet required a lower power input” (col. 3, lines 59-63). Furthermore, Osborne teaches a pitch of 0.440 to 0.450 inches is attainable according to the disclosed invention, wherein “the optimum pitch of aggregate saw chain may be determined based on a balance of the desired weight of the chain saw, power input limits, chain strength requirements and kerf thickness” (col. 4, lines 37-40). Examiner notes the pitch range of 0.404 inches to 0.5 inches encompasses the claimed pitch range of 0.456 inch - 0.462 inch (1.16 cm - 1.17 cm).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the utility chain of Michelon substantially disclosed above such that the pitch of said utility chain is in the range of 0.456 inch - 0.462 inch (1.16 cm - 1.17 cm) since it has been held that when the general conditions of a claim  
As best understood, Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Michelon (US Patent 9,233,483) and Sung (US Publication 2004/0112359) in view of Gerlach (US Publication 2017/0157798).
	Regarding Claim 18, the modified utility chain of Michelon substantially disclosed above fails to disclose the closed gap length is less than 0.35cm. 	However, Gerlach teaches it is known in the art of utility chains with cutting segments that it is desirable to improve the “transition between cutting elements [in order to] minimize the amount of steel introduced into the cut which simply causes drag and friction” (paragraph 0076, lines 9-12). While this teaching is directed toward the use of “bumper elements” positioned between adjacent cutting elements, the teaching of applicable to the spacing of the cutting elements themselves, wherein shifting the cutting segments closer together such that they have a minimal closed gap length, such as less than 0.35cm.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the utility chain of Michelon substantially disclosed above with the teaching of Gerlach such that the closed gap length is less than 0.35cm in order to reduce the amount of bite each cutting segment has into the workpiece, thereby reducing the risk of overloading any individual cutting segments and prolonging the usable operational life of the utility chain.
Status of the Remaining Claims
It is to be noted that claim 13 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● deKok et al (US Patent 4,517,954) discloses a cutting insert suitable for use on a circular saw blade (fig. 1) or a utility saw chain (fig. 3).	● Mogi (US Patent 5,209,216) discloses a utility chain with a small closed gap length (fig. 1).	● Scott (US Patent 5,215,072) discloses a surface angle of 26.5 degrees, where many variations in the angle may be obtained by variation in the wear characteristics of the selected abrasive particles (col. 8, lines 1-4).	● Brauninger et al (US Publication 2003/0127086) discloses a blade with a diamond concentration of 15-40 carats/mm3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 22, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724